Citation Nr: 0521965	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  04-11 035	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1950 to 
January 1952.  Service in Korea during the Korean conflict is 
indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  The veteran has bilateral sensorineural hearing loss that 
is not related to military service and was not shown to be 
present until many years after service. 

2.  The veteran has tinnitus that is not related to military 
service.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2004).

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2004).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

A physical examination given the veteran in November 1950, 
shortly after reporting from a reserve unit to active duty, 
showed normal hearing.  The veteran served in Korea during 
the Korean conflict as an amtrac driver, rifleman, and mortar 
platoon leader.  The veteran's hearing was shown to be normal 
when he was examined in January 1952 at the time of his 
release from active duty.  There is no evidence of record 
showing either hearing loss or complaints of tinnitus until a 
VA audiological evaluation given in July 2003 in conjunction 
with these claims.  

The July 2003 examiner noted that the veteran attributed his 
hearing loss to his military service.  He was uncertain about 
the etiology of his tinnitus, and related that onset of 
tinnitus had occurred "20+ years ago," but did not date to 
his military service.  The examiner also noted the veteran's 
account of having been exposed to excessive noise in combat 
in Korea for 14 months, including the noise from amtracs, 
artillery, mortars, and gunfire.  The veteran averred that he 
was also exposed to gunfire and mortars during training in 
the reserves prior to his tour in Korea, and afterwards, 
until 1961.  The veteran related that he had worked in staff 
positions at a steel mill for 33 years after military 
service, where he was occasionally exposed to noise.

The July 2003 audiological evaluation reported that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
100
100
100
LEFT
20
20
65
70
65




Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 86 in the left ear.  Speech 
reception thresholds were in agreement with puretone test 
results.  Word recognition scores were described as good 
bilaterally.  Since the veteran's hearing was shown to be 
normal at the beginning and end of active duty, the examiner 
opined that it is not at least as likely as not that the 
veteran's hearing loss is related to his military service.  
Noting that, per the veteran's report, his tinnitus does not 
date to his military service, the examiner also opined that 
it is not at least as likely as not that the veteran's 
tinnitus is related to his military service.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

Certain chronic diseases, including sensorineural hearing 
loss (organic disease of the nervous system), may be 
presumptively service-connected if they become manifest to a 
degree of 10 percent or more within one year of leaving 
military service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2004).  

There is no evidence of record that the veteran's hearing 
loss was manifested in the year after leaving military 
service.  Consequently, he may not be presumptively service 
connected for sensorineural hearing loss.  Id.

In claims of entitlement to service connection for hearing 
loss, current disability is defined at 38 C.F.R. § 3.385.  
Under this regulation, impaired hearing is considered 


a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for a 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent correct.  

As noted above, service connection requires medical evidence 
of a current disability.  Here, the results of the July 2003 
hearing test show the veteran has a current disability in the 
form of impaired hearing as defined by VA regulations.  
However, there is neither medical evidence of in-service 
incurrence or aggravation of an injury or disease, nor 
medical evidence of a nexus between the current hearing loss 
disability and any in-service disease or injury.  The 
examiner opined that it is not at least as likely as not that 
the veteran's hearing loss is related to his military 
service.  This opinion evidence stands uncontradicted in the 
record and consequently is afforded significant evidentiary 
weight.  Without competent medical evidence of a nexus 
between the current disability and any in-service disease or 
injury, service connection for hearing loss is not warranted.  

Unlike hearing loss, tinnitus is a subjective experience of 
an individual which cannot be tested for or objectively 
verified.  Nevertheless, the presence of tinnitus is 
conceded.  However, the examiner opined that it was not at 
least as likely as not that the veteran's tinnitus is related 
to his military service.  Thus, while there is conceded 
evidence of a current disability, there is no medical 
evidence of an in-service disease or injury, and no evidence 
of a nexus between the current disability and any in-service 
disease or injury.  Without competent medical evidence of a 
nexus between the current disability and any in-service 
disease or injury, service connection for tinnitus is not 
warranted.

The Board notes that the veteran complained in his 
substantive appeal, dated in March 2004, that he felt that 
his July 2003 examiner did not give a fair examination.  The 
veteran averred that "it is well known that the VA examiners 
at the VAMC, St. Louis, MO, make their opinions on service 
medical records without consideration of exposure to acoustic 
trauma in service."  The veteran's contention is without 
merit.  Here, the examiner's report of the examination 
specifically noted the veteran's history of exposure to 
acoustic trauma while in Korea; but clearly the examiner 
found the evidence of normal hearing at the end of active 
duty service was more persuasive, else that opinion would not 
have been provided.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for either hearing loss or tinnitus.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The only evidence of record supportive of the veteran's claim 
that his current hearing loss and tinnitus disabilities are 
related to his military service consists of the lay 
statements of the veteran himself.  Competent lay evidence is 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2004).  
Medical opinion, by its very nature, requires specialized 
education, training, and experience.  Thus, while the veteran 
is competent as a layperson to describe the symptoms of his 
hearing loss and tinnitus, he is not competent to provide 
medical opinion as to their etiologies.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2003, shortly after the veteran's claim was received, and 
more than two months before the initial adverse decision by 
the RO.  The text of the VA regulations recounting VA's 
duties under the VCAA were provided in a Statement of the 
Case (SOC) dated in February 2004.  (Although the complete 
notice required by the VCAA may not have been provided until 
after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection for hearing loss 
and tinnitus, what evidence was already in the RO's 
possession, what information VA would assist in obtaining on 
the veteran's behalf, what information the veteran was 
responsible for obtaining, and where the veteran was to send 
the information sought.  The RO specifically noted that it 
would help him obtain any privately held evidence.  
Additionally, the RO informed the veteran of the results of 
its rating decisions, and the procedural steps necessary to 
appeal.  The RO also provided a SOC reporting the results of 
the RO's reviews, and the text of the relevant portions of 
the VA regulations.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained and incorporated into the record the veteran's 
military and VA records.  Also as noted above, the veteran 
was afforded an audiological examination.  Given the standard 
of the regulation, the Board finds that VA has no duty to 
inform or assist that was unmet.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
	Steven L. Cohn
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


